Title: [Diary entry: 5 November 1751]
From: Washington, George
To: 

5th.—Early this morning came Dr. Hilary, an eminent physician recommended by Major Clarke, to pass his opinion on my brother’s disorder, which he did in a favorable light, giving great assurances that it was not so fixed but that a cure might be effectually made. In the cool of the evening we rode out accompanied by Mr. Carter to seek lodgings in the country, as the Doctor advised, and were perfectly enraptured with the beautiful prospects, which every side presented to our view,—the fields of cane, corn, fruit-trees, &c. in a delightful green. We returned without accomplishing our intentions.